Citation Nr: 1632087	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  10-14 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence have been received to reopen the claim of entitlement to service connection for residuals of a neck injury.

2.  Whether new and material evidence have been received to reopen the claim of entitlement to service connection for a low back disorder.

3.  Entitlement to a disability rating in excess of 10 percent prior to October 4, 2011, for service-connected peripheral neuropathy of the right lower extremity.

4.  Entitlement to a disability rating in excess of 40 percent as of October 4, 2011, for service-connected peripheral neuropathy of the right lower extremity.  

5.  Entitlement to a disability rating in excess of 10 percent prior to October 4, 2011, for service-connected peripheral neuropathy of the left lower extremity.

6.  Entitlement to a disability rating in excess of 20 percent as of October 4, 2011, for service-connected peripheral neuropathy of the left lower extremity.  

7.  Entitlement to a disability rating in excess of 10 percent prior to August 11, 2011, for service-connected posttraumatic migraine headaches.  

8.  Entitlement to a disability rating in excess of 30 percent from August 11, 2011, to February 6, 2013, for service-connected posttraumatic migraine headaches.  

9.  Entitlement to a compensable disability rating as of February 6, 2013 for service-connected posttraumatic migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issues of whether new and material evidence have been received to reopen the claims of entitlement to service connection for residuals of a neck injury and a low back disorder, and entitlement to increased disability ratings for peripheral neuropathy of the bilateral lower extremities are addressed in the Remand portion of the decision below.


FINDING OF FACT

The evidence of record demonstrates that throughout the entire rating period on appeal, manifestations of the Veteran's posttraumatic migraine headaches more closely approximate characteristic prostrating attacks occurring on average once a month over the last several months.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but no more, prior to August 11, 2011, for service-connected posttraumatic migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8045-8100 (2015).  

2.  The criteria for a disability rating in excess of 30 percent from August 11, 2011, to February 6, 2013, for service-connected posttraumatic migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8045-8100 (2015).

3.  The criteria for a disability rating of 30 percent, but no more, as of February 6, 2013 for service-connected posttraumatic migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8045-8100 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

The Veteran's posttraumatic migraine headaches are currently evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8045-8100 (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  The hyphenated diagnostic code in this case indicates that traumatic brain injury under Diagnostic Code 8045 is the service-connected disability and that migraine headache under Diagnostic Code 8100 is the residual disability. 

Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated as 10 percent disabling.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

VA regulations do not define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

VA regulations also do not define "economic inadaptability."  However, nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  

During the pendency of this appeal, the RO increased the disability rating assigned for the Veteran's posttraumatic migraine headaches from 10 percent to 30 percent under Diagnostic Code 8100, effective August 11, 2011, in a January 2013 rating decision.  The RO decreased the Veteran's disability rating for posttraumatic migraine headaches to a noncompensable rating, effective February 6, 2013 in a February 2013 rating decision.  

The Veteran was provided with a VA examination in August 2008.  The Veteran reported that when his migraines occurred, the pain was located to the right side of the head.  He stated he had concomitant change of blurry vision, nausea, and photophobia.  He reported daily headaches, but migraine-type headaches occurred four to five times a year and would last up to two days.  The Veteran stated that the last migraine occurred two weeks previously.  The Veteran reported that household chores, driving, or any strenuous activities were not possible during more serious migraine headaches.  

An October 2008 VA neurological examination revealed that the Veteran experienced recurrent right unilateral headaches.  The Veteran stated that his headaches were "occasionally" accompanied by visual changes, photophobia, and phonophobia.  The Veteran reported several headaches weekly, lasting one to seven hours.  He received temporary improvement with Tramadol, Naproxen, and Gabapentin.  The examination revealed that the headaches did not result in functional impairment, had minimal effect on usual daily activity, and had no effects on occupation.  The examiner noted that less than half of his headaches were prostrating.  The examiner's impression was chronic migraine headache.

At a VA examination in October 2011, the Veteran reported that he experienced headaches three times per week that would last eight to twelve hours.  The headaches were associated with nausea, vomiting, and photophobia.  The Veteran also reported visual symptoms of black dots.  He stated that the headaches had increased in frequency and intensity over the years.  His headaches were treated with Naproxen and Tramadol with partial relief.  The examiner documented that the Veteran experienced pulsating or throbbing head pain localized to one side of the head and the pain would become worse with physical activity.  The Veteran experienced nausea, vomiting, sensitivity to light, sensitivity to sound, and changes in vision.  The duration of typical headache pain was less than one day.  The examiner determined that the Veteran experienced prostrating attacks over the last several months more frequently than once per month.  The examiner considered these attacks to be very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner determined that the Veteran's headache disorder did not impact his ability to work; however, the examiner noted that the Veteran was retired.  The Veteran reported that he missed many workdays prior to retirement due to headaches.  

A February 2013 VA examination reveals that the Veteran reported right sided headaches that would occur about five times per month, lasting for about two days at a time.  He did not take medication specifically for his headaches.  With respect to his migraine headaches, his pain was holocephalic.  He starts seeing "little flies" and then he had headache with nausea.  This would occur two to three times per month and last a few days at a time.  The Veteran reported that he lied in bed when he had a migraine.  The examiner determined that the Veteran did not have characteristic prostrating attacks of migraine pain and his headaches did not impact his ability to work.

The Veteran testified at the March 2016 Board hearing that he gets migraine headaches approximately twice a month that last about three days.  He stated that he treated his migraine headaches by staying in a quiet dark room and placing a wet rag on his head.  The Veteran explained that whenever he experienced migraine headaches they were so severe that he had to lie down in a dark room with no noise.  He also testified that he missed a lot time from work due to his headaches when he was working. 

Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the Veteran's posttraumatic migraine headaches warrants a 30 percent disability rating for the entire appeal period.  As reflected above, throughout the appeal period, the Veteran has experienced migraine headaches with characteristic prostrating attacks of varying frequency, occurring as infrequently as four to five times a year and as frequently as three times per week.  The Board recognizes that an August 2008 VA examiner noted that the Veteran reported that he experienced migraine-type headaches with blurry vision, nausea, and photophobia resulting in the inability to engage in household chores, driving, or any strenuous activities approximately four to five times a year.  However, two months later an October 2008 VA neurological examination shows that the Veteran experienced several headaches per week and the examiner noted that less than half of these headaches are prostrating.  Although the VA examiner in February 2013 determined that the Veteran did not have characteristic prostrating attacks of migraine pain, the Veteran reported that he experienced migraine headaches with visual disturbance and nausea that result in him lying down two to three times per month.  Headache pain and other associated symptoms that cause the Veteran to lie in bed is evidence of a prostrating headache.  Thus, in considering the evidence as whole and resolving any reasonable doubt in the Veteran's favor, the Board concludes that manifestations of the Veteran's headaches more closely approximates symptoms characterized by prostrating attacks occurring on an average once a month throughout the appeal period.  38 C.F.R. §§ 3.102, 4.7 (2015); Hart v. Mansfield, 21 Vet. App. 505 (2007). . 
 
However, the evidence does not indicate that the maximum disability rating of 50 percent is warranted for the Veteran's headaches at any time during the pendency of the appeal.  Specifically, the medical and lay evidence of record does not reflect that the Veteran's posttraumatic migraine headaches are productive of severe economic inadaptability.   In this regard, the Veteran reported that he missed "many work days" when he was working.  He also testified at the March 2016 Board hearing that he missed "a lot time from work due to his headaches" when he was working.  However, the VA examiner's in October 2008, October 2011 and February 2013 determined that the Veteran's headaches did not impact his ability to work.  The evidence shows that the Veteran's prostrating migraine headaches occurred approximately two to three times per month at the most lasting up to "a few days" at the worst.  The Board concludes that the frequency and duration of the Veteran's prostrating headaches would not result in severe economic inadaptability.   Furthermore, interference with employment is contemplated in the 30 percent disability rating.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected posttraumatic migraine headaches are evaluated as migraine headaches as a residual of a traumatic brain injury pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8045-8100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The evidence of record demonstrates that throughout the entire rating period on appeal, manifestations of the Veteran's posttraumatic migraine headaches more closely approximate characteristic prostrating attacks occurring on average once a month over the last several months.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 30 percent disability rating assigned herein.  An evaluation in excess of 30 percent is provided for certain manifestations of migraine headaches, but the evidence of record demonstrates that those manifestations are not present in this case.  The criteria for a 30 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8045-8100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 





	(CONTINUED ON NEXT PAGE)

ORDER

A disability rating of 30 percent prior to August 11, 2011, for service-connected posttraumatic migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.   

A disability rating in excess of 30 percent from August 11, 2011, to February 6, 2013, for service-connected posttraumatic migraine headaches is denied.

A disability rating of 30 percent as of February 6, 2013 for service-connected posttraumatic migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.   


REMAND

The Veteran testified at the March 2016 hearing before the Board that he had recently received additional treatment for his back and neck disorders.  Furthermore, he stated that he was scheduled for a magnetic resonance imaging of his back at the Tucson VA Medical Center (VAMC) in March 2016.  Any outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

With respect to the Veteran's increased disability ratings for peripheral neuropathy of the bilateral lower extremities, the Veteran testified at the March 2016 hearing before the Board that his service-connected peripheral neuropathy of the bilateral lower extremities have increased in severity since his most recent VA examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).   

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims that has not already been associated with the record.  

Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from Tucson VAMC from July 2014 to the present, to include the magnetic resonance imaging scheduled in March 2016.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2. Thereafter, the Veteran must be afforded a VA neurologic examination to determine the current severity of his service-connected peripheral neuropathy of the bilateral lower extremities.  The electronic claims file, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate the Veteran's peripheral neuropathy of the bilateral lower extremities must be reported in detail. 

The examiner must specifically identify any associated objective neurologic abnormalities of the bilateral lower extremities.  All findings must be described in detail and the degree of paralysis, neuritis, or neuralgia must be set forth as mild, moderate, severe, or complete.  

3. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4. The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


